DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
I- Claim 16 recites the limitation "the receptacle seal" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-2, 6-7, 9-15, 17-19, 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma 8,016,159.
	Fang discloses a dispensing device adapted to be received by a receptacle as seen in Figure 17, which comprises a first unit (80) having a top wall and an inner cylindrical projection (49c) extending from a bottom face of the top wall; a second unit (31) having an outer cylinder (36) and an inner cylinder (40) joined by a bridging portion (35), wherein the inner cylinder is adapted to receive the inner cylindrical projection as seen in Figure 17, and the outer cylinder is adapted to receive the receptacle as seen in Figure 17; breakable seal (41) closing an opening of the inner cylinder to form a chamber portion for storing a flowable substance as seen in Figure 4; one or more protruding seals (55, the thickness of element 80 for element 84) located on the inner cylindrical projection adapted to bear on a portion of the inner cylinder as seen in Figures 17; and wherein an application of force to the top wall lowers the inner cylindrical projection to disrupt the breakable seal and release the flowable substance as seen in Figure 4; wherein a coupling mechanism couples the first and second unit as seen in Figure 17, the coupling mechanism comprises an outer cylindrical projection extending from the bottom face of the first unit having a raised collar portion; and a collar receiving portion located on the outer cylinder of the second unit adapted to receive the raised collar portion as seen in Figure 17; a receptacle seal (as seen in Figure 17; wherein the outer cylinder of the second unit comprises a threaded portion (38) adapted to receive a complimentary threaded portion on the receptacle. The device shown by Ma will perform the method recited in claim 25 during normal operational use of the device.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Ma 8,016,159.
Ma has taught all the features of the claimed invention except that the one or more protruding seals have a trapezoidal cross section. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Ma’s one or more protruding seals to have a trapezoidal cross section because applicant has not disclosed that having the one or more protruding seals with a trapezoidal cross section provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Ma’s one or more protruding seals, and applicant’s invention, to perform equally well with either the protruding seal taught by Ma or the claimed the one protruding seal having a trapezoidal cross section because both protruding seals would perform the same function of preventing the first unit from traveling further. Therefore, it would have been prima facie obvious to modify Ma to obtain the invention as specified in claim 5 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Ma.
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ma 8,016,159 in view of Samargo et al. 5,496,011.
Ma has taught all the features of the claimed invention except that a pair of o-rings om the inner cylindrical projection. Samargo et al. teach the use of a pair of o-rings  (40) between two surfaces (22, 26).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to provide the o-rings of Samargo et al. onto Ma’s inner cylindrical portion, in order to preclude fluid communication between the inner cylindrical portion and the inner cylinder of the second unit.
10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ma 8,016,159 in view of King 7,331,491.
Ma has taught all the features of the claimed invention except that the receptacle seal bears on an inner face of the receptacle perpendicular to the upper face of the receptacle such that an oxygen barrier is created at the locations of the bridging portion bearing on an upper face of the receptacle. King teaches the use of a receptacle seal (14) bears on an inner face of a receptacle (22) perpendicular to the upper face of the receptacle such that an oxygen barrier is created at the locations of a bridging portion bearing on an upper face of the receptacle as seen in Figure 1. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize King’s teaching onto Ma’s receptacle seal, in order to provide a seal that is both liquid-tight and air-tight.
11.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ma 8,016,159 in view of Lier et al. 5,649,648.
Ma has taught all the features of the claimed invention except that the dispensing device and receptacle are formed of aluminium. Lier et al. teach the use of a dispensing device (3) and a receptacle (2) are formed of aluminium (col. 2, ll. 16-18). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Lier et al. onto Ma’s dispensing device and receptacle, in order to provide an impervious device.
Allowable Subject Matter
12.	Claims 26-27 are allowed.
13.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754